Case: 17-60160      Document: 00514368044         Page: 1    Date Filed: 03/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-60160                                FILED
                                  Summary Calendar                          March 1, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
PEDRO VIVAS-LEMUS,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 870 344


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Pedro Vivas-Lemus petitions for review of a decision of the Board of
Immigration Appeals (“BIA”). He challenges the denial of relief from removal,
including applications for withholding of removal under the Immigration and
Nationality Act and protection under the Convention Against Torture (“CAT”).
According to Vivas-Lemus, the BIA and Immigration Judge (“IJ”) did not base
their decisions on substantial evidence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60160    Document: 00514368044     Page: 2   Date Filed: 03/01/2018


                                 No. 17-60160

      We review only the final decision of the BIA unless the IJ’s ruling
affected the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
The BIA’s legal conclusions are reviewed de novo “unless a conclusion embodies
[the BIA’s] interpretation of an ambiguous provision of a statute that it
administers,” in which case deference is given to a reasonable interpretation.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012) (quotation marks
and citation omitted). We review findings of facts, including eligibility for
withholding of removal and protection under the CAT, for substantial
evidence. Zhang v. Gonzales, 432 F.3d 339, 343 (5th Cir. 2005).
      Vivas-Lemus has not shown that the record compels a finding that he
was statutorily eligible for withholding of removal. Eduard v. Ashcroft, 379
F.3d 182, 186 (5th Cir. 2004). Although Vivas-Lemus attempts to distinguish
his proposed particular social group from those previously rejected, see
Orellana-Monson, 685 F.3d at 516, 519–20, his arguments fail. Notably, the
BIA considered the country conditions evidence highlighted by Vivas-Lemus
and concluded that the evidence does not make the distinction that he
advances. Nor has he cited to any other record evidence to support that his
proposed social group is a cognizable basis for withholding of removal.
      Likewise, Vivas-Lemus has not shown that the record evidence compels
a finding that he was eligible for CAT protection. Chen v. Gonzales, 470 F.3d
1131, 1134, 1140 (5th Cir. 2006).     To be eligible for CAT protection, the
applicant must show that it is more likely than not that he would be tortured
in the country of removal. 8 C.F.R. § 1208.16(c)(2). Although Vivas-Lemus
cites the same country conditions evidence, he has not shown how it compels a
finding that he would more likely than not be tortured. See Chen, 470 F.3d at
1134, 1140.
      PETITION DENIED.



                                       2